Exhibit 10.69.1
REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT dated as of the            day of
                                        , 2009 by and among DRI CORPORATION, a
North Carolina corporation (the “Company”) and
                                         (the “Holder”).
     The parties agree as follows:

Section 1.   Definitions. For purposes of this Agreement:

     (a) “Series K Senior Convertible Preferred Stock” means the Company’s
Series K Senior Convertible Preferred Stock with a liquidating value of $5,000
per share;
     (b) “Registrable Securities” means                      shares of Series K
Convertible Preferred Stock to be issued to the Holder upon acceptance by the
Company of that certain Subscription Agreement of even date (the “Agreement”;
certain terms not defined herein but used herein are used as defined in the
Agreement);
     (c) “register” and “registration” refer to a registration of the
Registrable Securities effected by filing a registration statement or similar
document pursuant to the Securities Act of 1933, as amended (the “Act”) and the
declaring or ordering of effectiveness of such registration statement; and
     (d) The “Company” means DRI Corporation, a North Carolina corporation.

Section 2.   Demand Registration.

     (a) If at any time the Company receives a written request from the Holder
that the Company file a registration statement under the Act covering the
registration of Registrable Securities held by him, then the Company shall,
subject to the limitations of this Section 2, use its best efforts to, within
six months of the date of such request, effect the registration under the Act of
all Registrable Securities and will keep such registration statement effective
for a minimum period of six (6) months thereafter. The Company shall be
obligated to effect only one (1) registration pursuant to this Section 2(a).
     (b) If the Holder intends to distribute the Registrable Securities covered
by his request by means of an underwriting, he shall so advise the Company as a
part of his request made

 



--------------------------------------------------------------------------------



 



pursuant to this Section 2. The Holder shall (together with the Company as
provided in Section 3) enter into an underwriting agreement in customary form
with a mutually acceptable underwriter or underwriters.
Section 3. “Piggyback” Rights. For a period of one (1) year from December
          , 2009, and if (but without any obligation to do so) the Company
proposes to register any of its securities under the Act in connection with a
public offering of such common stock for cash proceeds payable in whole or in
part to the Company (other than with respect to a Registration Statement filed
on Form S-8 or Form S-4 or such other similar form then in effect under the
Securities Act), the Company shall, at such time, subject to the provisions of
Section 6 and 7 hereof and upon request of the Holder cause to be registered
under the Act all of the Registrable Securities which the Holder requests be
registered; provided, however, if the managing underwriter of the public
offering of shares proposed to be registered by the Company advises the Holder
in writing that marketing factors require a limitation of the number of shares
to be underwritten, then the number of shares of Registrable Securities of the
Holder that may be included in the underwriting shall be so limited on a prorate
basis. Such “piggyback rights” shall expire on the registration and sale of the
Registrable Securities pursuant to Section 2 above or upon the sale of the
Registrable Securities hereunder.
Section 4. Registration Procedure. Whenever required under this Agreement to
effect the registration of any Registrable Securities, the Company shall, as
expeditiously as is reasonably possible:
     (a) Furnish to the Holder of the Registrable Securities covered by such
registration statement such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Act, and such
other documents as he may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by him.
     (b) In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter of such offering. The Holder participating
in such underwriting shall also enter into and perform his obligations under
such agreement.

2



--------------------------------------------------------------------------------



 



     (c) Notify the Holder of Registrable Securities covered by such
registration statement, at any time when a prospectus relating thereto covered
by such registration statement is required to be delivered under the Act, of the
happening of any event as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing.
Section 5. Furnish Information. The Holder shall promptly furnish to the Company
in writing such reasonable information regarding the Holder, the Registrable
Securities held by the Holder, and the intended method of disposition of such
securities as shall be required to effect the registration of his Registrable
Securities.
Section 6. Expenses of Registration. All of the foregoing expenses relating to
the Registrable Securities incurred in connection with registration, filing or
qualification pursuant to this Agreement, including (without limitation) all
registration, filing and qualification fees, printers’ bills, mailing and
delivery expenses, accounting fees, and the fees and disbursements of counsel
for the Company, but excluding underwriting discounts or fees, shall be borne by
the Company.
Section 7. Indemnification and Contribution. In the event any Registrable
Securities are included in a registration statement under this Agreement:
     (a) To the extent permitted by law, the Company will indemnify and hold
harmless the Holder, the officers and directors of each Holder, any underwriter
(as defined in the Act) for such holder, and each person, if any, who controls
such Holder or underwriter within the meaning of the Act or the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), against any losses,
claims, damages, or liabilities (joint or several) to which they may become
subject under the Act, the Exchange Act or other federal or state law, insofar
as such losses, claims, damages, or liabilities (or actions in respect thereto)
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in such registration statement, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto, or arise out of or are based upon the omission or
alleged omission to state therein a

3



--------------------------------------------------------------------------------



 



material fact required to be stated therein or necessary to make the statements
therein not misleading; and the Company will reimburse each such Holder, officer
or director, underwriter or controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability, or action; provided however, that the
indemnity agreement contained in this Section 7(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability, or action to the extent that it
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in such registration statement, preliminary
prospectus or final prospectus or any amendment or supplement thereto in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by any such Holder, underwriter or
controlling person; provided, further, however, that if any losses, claims,
damages or liabilities arise out of or are based upon any untrue statement,
alleged untrue statement, omission or alleged omission contained in any
preliminary prospectus, and made in reliance upon and in conformity with written
information furnished by such Holder expressly for use therein, which did not
appear in the final prospectus, the Company shall not have any such liability
with respect thereto to such Holder, any person who controls such Holder within
the meaning of the Act, or any director of such Holder, if such Holder delivered
a copy of the preliminary prospectus to the person alleging such losses, claims,
damages or liabilities and failed to deliver a copy of the final prospectus, as
amended or supplemented if it has been amended or supplemented, to such person
at or prior to the written confirmation of the sale to such person, provided
that such Holder had an obligation to deliver a copy of the final prospectus to
such person.
     (b) To the extent permitted by law, each selling Holder will indemnify and
hold harmless the Company, each of its directors, each of its officers who has
signed the registration statement, each person, if any, who controls the Company
within the meaning of the Act, any underwriter and any other Holder selling
securities in such registration statement or any of its directors or officers or
any person who controls such Holder or underwriter against any losses, claims,
damages or liabilities, joint or several) to which the Company or any such
director, officers, controlling person, or underwriter or controlling

4



--------------------------------------------------------------------------------



 



person, or other such Holder or director, officer or controlling person may
become subject, under the Act, the Exchange Act or other federal or state law,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereto) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in such registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, if
the untrue statement or omission or alleged untrue statement or omission in
respect of which such loss, claim, damage or liability is asserted was made in
reliance upon and in conformity with written information furnished by such
Holder expressly for use in connection with such registration; and each such
Holder will reimburse any legal or other expenses reasonably incurred by the
Company or any such director, officer, controlling person, underwriter or
controlling person, or other Holder, officer, director, or controlling person in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided however, that the indemnity agreement contained in
this Section 7(b) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action, if such settlement is effected without
the consent of the Holder (which consent shall not be unreasonably withheld);
provided, further that the maximum liability of any selling Holder under this
Section 7(b) in regard to any registration statement shall in no event exceed
the amount of the proceeds received by such selling Holder from the sale of
securities under such registration statement; provided, further however, that if
any losses, claims, damages or liabilities arise out of or are based upon an
untrue statement, alleged untrue statement, omission or alleged omission
contained in any preliminary prospectus which did not appear in the final
prospectus, such seller shall not have any such liability with respect thereto
to the Company, any person who controls the Company within the meaning of the
Act, any officer of the Company who signed the registration statement or any
director of the Company, if the Company delivered a copy of the preliminary
prospectus to the person alleging such losses, claims, damages or liabilities
and failed to deliver a copy of the final prospectus, as amended or supplemented
if it has been amended or supplemented, to such person at or prior to the
written confirmation of the sale to such person, provided that the Company had
an obligation to deliver a copy of the final prospectus to such person.

5



--------------------------------------------------------------------------------



 



     (c) Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 7, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly notified, to assume
the defense thereof with counsel mutually satisfactory to the parties. An
indemnified party shall have the right to retain its own counsel, however, the
fees and expenses of such counsel shall be at the expense of the indemnified
party, unless (i) the employment of such counsel has been specifically
authorized in writing by the indemnifying party, (ii) the indemnifying party has
failed to assume the defense and employ counsel, or (iii) the named parties to
any such action (including any impleaded parties) include both the indemnified
party and the indemnifying party, and the indemnified party shall have been
advised by such counsel that there may be one or more legal defenses available
to it which are different from or additional to those available to the
indemnifying party (in which case the indemnifying party shall not have the
right to assume the defense of such action on behalf of such indemnified parry,
it being understood, however, that the indemnifying party shall not, in
connection with any one such action or separate but substantially similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one separate firm of attorneys for all indemnified parties). The
failure to deliver written notice to the indemnifying party will not relieve it
of any liability that it may have to any indemnified party under this Agreement.
     (d) If the indemnification provided for in this Section 7 is unavailable or
insufficient to hold harmless an indemnified party in respect of any losses,
claims, damages or liabilities or actions in respect thereof referred to
therein, then each indemnifying party shall in lieu of; indemnifying such
indemnified party contribute to the amount paid or payable by such indemnified
party as a result of such losses, claims, damages, liabilities or actions in
such proportion as is appropriate to reflect the relative fault of the Company,
on the one hand, and selling Holder, on the other, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or actions as well as any other relevant equitable considerations,
including the failure to give

6



--------------------------------------------------------------------------------



 



any required notice. The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company, on the one hand, or by such selling Holder
on the other, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The parties
hereto acknowledge and agree that it would not be just and equitable if
contribution pursuant to this subparagraph (d) were determined by pro rata
allocation (even if all of the selling Holder were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to above in this subparagraph (d). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or actions in respect thereof referred to above in
this subparagraph (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subparagraph (d), the amount the selling Holder shall be required to contribute
shall not exceed the amount, if any, by which the total price at which the
securities sold by each of them were offered to the public exceeds the amount of
any damages which they would have otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission, or
other violation of law. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Act) shall be entitled to contribution from
any person who was not guilty of fraudulent misrepresentation.

Section 8.   Miscellaneous.

     (a) Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the Company and to the Holder and their respective heirs,
personal representatives, successors and assigns.
     (b) Notices. Except as otherwise provided herein, any notice, consent or
request to be given in connection with any term or provision of this Agreement
shall be deemed to have been given sufficiently if sent by hand, registered or
certified mail, postage prepaid, facsimile transmission or courier (next day
delivery), to the Company or to the Holder at their respective addresses as
provided on or about the date hereof.

7



--------------------------------------------------------------------------------



 



     (c) Integration. This Agreement contains the entire agreement between the
parties with respect to the transactions contemplated hereby and no party shall
be bound by, nor shall any party be deemed to have made, any covenants,
representations, warranties undertakings or agreements except those contained in
such entire Agreement. The section and paragraph headings contained in this
Agreement are for the reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.
     (d) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.
     (e) Amendment. This Agreement may be amended, changed, waived or terminated
only in writing signed by each of the parties.
     IN WITNESS WHEREOF, this Agreement has been executed effective as of the
date first above written.

            DRI CORPORATION
      By          President        HOLDER:
      (SEAL)

           

8